Citation Nr: 1619345	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for a mood disorder after March 21, 2007, to include on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1980 to December 1980.  She died in March 2014.  Her surviving spouse submitted a timely request for substitution upon her death.  The Veteran's surviving spouse has been properly substituted as the appellant in this case. 

This matter initially came before the Board of Veterans' Appeals Board) on appeal of an October 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.  Jurisdiction now rests with the Louisville, Kentucky RO.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

In May 2012, the Board granted an initial rating of 70 percent for the Veteran's mood disorder effective from March 21, 2007.  The Board found that there was no basis for extraschedular consideration at that time.  Also in May 2012 the Board remanded the claim of entitlement to a TDIU for further development.  The Veteran filed an appeal with the U S Court of Appeals for Veterans Claims (Court) regarding the denial of a rating higher than 70 percent disabling for the Veteran's service connected mood disorder.  In a June 2013 order, the Court granted the Joint Motion for Remand and vacated and remanded that portion of the May 16 2012 decision that denied the Appellant s claim of entitlement to a rating higher than 70 percent for a mood disorder from March 21 2007, to include on an extraschedular basis.  The Board, in turn, remanded the matter to the AOJ for further consideration of the issues in January 2014.  There has been substantial compliance with the directives of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the August 2015 supplemental statement of the case, the AOJ erroneously referred to the issues on appeal as entitlement for accrued benefits purposes.  However, as the appellant has been substituted for the Veteran in her appeal that was pending at the time of her death, the issues are not in fact for accrued benefits, which precludes any development of the record, but rather are for benefits as if the Veteran were still living.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, at no time have the symptoms or overall impairment caused by the Veteran's mood disorder more nearly approximated total occupational or social impairment.

2.  The rating criteria to evaluate the level of disability for the Veteran's service-connected mood disorder are adequate, and consideration of an extraschedular rating is not for application. 
 
3.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities rendered her unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for mood disorder, to include on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9434 (2015).
 
2.  With reasonable doubt resolved in favor of the appellant, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As the Board's decision to grant the claim for a TDIU is completely favorable, no further action is required to comply with the VCAA and implementing regulations for this issue.

Regarding the increased rating claim, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007, May 2009 and May 2012 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained. 38 U.S.C.A. § 5103A. VA has associated with the record the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  

The Veteran was afforded VA examinations in August 2007, January 2009, and June 2012.  The examination reports are adequate to evaluate the Veteran's mood disorder as they include an evaluation of the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Also, the appellant declined the opportunity to testify at a Board hearing.  

Thus, VA's duty to assist in the development of this claim is complete, and no further notice or assistance is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Facts

By way of history, the record shows that the RO granted service connection for pelvic inflammatory disease in August 1981, for removal of the uterus in November 1986, and for removal of both ovaries, secondary to pelvic inflammatory disease in March 1988.  In June 2006, she suffered a myocardial infarction and in July 2006 underwent coronary artery bypass graft times five.  The Veteran stopped working in 2006.  At the time she stopped working she was employed as a physical inventory specialist.  Her work history included performing secretarial work and working in a repair shop.  Her educational background included two to three years of college.  See June 2007 report from the Department of Human Resources, Bureau of Disability Adjudication.

In March 2007, the Veteran filed a claim for service connection for a mood disorder secondary to her service-connected hysterectomy and removal of both ovaries.  

Also in March 2007, the Veteran underwent a VA psychotherapy session.  In addition to her heart problems, she was noted to have diabetes mellitus.  Psychological findings revealed that her affect was somewhat tired, dysphoric and restricted at times.  She denied active suicidal and homicidal ideations, but said she did not know if she was good to anyone and sometime wondered if people would be better off without her.  She denied auditory and visual hallucinations and was oriented times three.  Her memory was intact for recent, remote and immediate memory.  Her insight and judgment seemed fair.  She was assigned a global assessment of functioning (GAF) score of 46.  The examiner stated that the Veteran seemed to have never been able to recover at least emotionally from her hysterectomy and her ability to feel like a normal female and that when other things happened in her life including a friend dying and financial difficulties, they seemed to affect her even more significantly.  He opined that the Veteran was unemployable from any type of regular work situation because her depression would get significantly worse if she did.  He added that her unemployability would likely continue at least for the next 12 months and possibly may be even a permanent problem.  

In August 2007, the Veteran underwent a VA psychiatric examination.  On examination she was cooperative and friendly.  Her affect was flat and her mood was dysphoric.  She was oriented times three.  Her thought process and content were unremarkable and she did not experience any delusions.  She had problems sleeping for which she had been prescribed medication.  She denied suicidal or homicidal ideation.  There was no problem with her performing activities of daily living.  Her remote and immediate memory was normal and her recent memory was moderately impaired.  She told the examiner she had lost her short-term memory and could not remember specifics from the day before.  She was assigned a GAF score of 51.  The examiner reported that there was a high probability that the Veteran suffered cognitive and emotional changes status post hypoxia after bypass surgery in July 2006.  He added that it was also depressing for the Veteran to not be able to work and contribute to household finances.  The examiner found that the Veteran did not have total occupational and social impairment due to her psychiatric disorder.  He did find that her symptoms resulted in deficiencies in areas of judgment, thinking, family relations, work, mood or school.  The Veteran reported that she was irritable and easily provoked to anger.  She also said she had a low tolerance for other people and was socially isolated.  The examiner related the Veteran's depression to her hysterectomy and opined that her concentration and mood problems would likely preclude returning to her former occupation and she [the examiner] did not know what the Veteran could do, given problems with mood and interpersonal skills.  

VA inpatient records show that the Veteran was hospitalized in November 2007 after an altercation with her husband and a suicide attempt involving cutting both wrists superficially.  While hospitalized, her mood quickly improved with changes to her medication and visits from her husband.  She was assigned a GAF score of 55 at the time of her discharge.  

The Veteran was evaluated by a VA psychiatrist in January 2008.  Her husband was also present at the evaluation and was noted to be working part time.  The Veteran reported feeling anxious and nervous and more depressed when her husband was at work.  On examination she was oriented times three and her memory was intact.  The psychiatrist reported that the Veteran had a lot of worries and had concerns about her financial situation and medical problems.  He assigned her a GAF score of 53.  He opined that the Veteran was not able to hold down any regular employment situation and explained that she was too sensitive to any type of criticism, confrontation or even significant confinement.  He said she would not be able to focus and concentrate, and that she should avoid as many stresses in her life as possible, of which employment would be a significant stressor.  

A VA physician opined in a December 2008 statement that the Veteran would greatly benefit emotionally as well as physically if she could have her spouse around her on a continuous basis and she would be less likely to experience increased depressive symptoms.  

At a VA examination in January 2009, the Veteran said that she had no control over her emotions on a daily basis and thought of suicide on a daily basis ever since her suicide attempt in November 2007.  She also said she promised her husband she would never do that again.  She stated she did not like leaving the house and going out in public.  She also stated that her husband forced her to eat and that she hit him a couple times a week.  On examination she was appropriately dressed and lethargic.  Her speech was slow and her affect was flat.  She had a depressed mood.  She was oriented times three and did not have any delusions.  Regarding suicidal ideation, the Veteran reported having no intent.  She added that she thought of harming her husband every couple of weeks, but had no true intent of a plan.  She had panic attacks two to three times a week.  Her memory was normal.  She had severe problems with shopping and driving and moderate problems with household chores and self-feeding.  She had slight problems with grooming and bathing.  She had no problems with toileting, dressing/undressing, engaging in sports/exercise and traveling.  She was noted to have quit her job in 2006 after having a heart attack.  The examiner remarked that there seemed to be limits on the Veteran seeking employment and the type of employment and function due to her mental health disorder.  He also said she would benefit from part-time work where she was not working directly with children or within the proximity of children because that was still a significant trigger for her.  He said that the Veteran saw her inability to have children as a tremendous flaw which prevented her from being a whole person, which in turn had limited her vision of employment.  He added that her relationship with her husband seemed strained due to her depression.  He concluded that the Veteran's mental health issues did not prevent her from any physical or sedentary job.

VA outpatient records in January 2009 show that the Veteran sought treatment for depression and reported that she had thought about harming herself and her husband.  She was assigned a GAF score of 45.  

VA outpatient records in June 2009 show that the Veteran had been off of her antidepressants and her mood was much improved.  She indicated that after a brief separation from her husband, they had reconciled.  The examiner found that there were no problems with depressed mood or suicidal ideations.

On file is an October 2013 private vocational assessment report by a vocational consultant who holds a masters of arts degree in rehabilitation counseling and is a certified case manager and certified disability management specialist.  After reviewing the Veteran's claims file and conducting a telephone interview with her, the consultant opined with a reasonable degree of medical certainty that the Veteran's uterus removal and mood disorder conditions resulted in her inability to secure or follow a substantially gainful occupation since 2006.  He said her mood disorder had not improved since she left work in 2006 and would have continued to negatively affect her ability to function in a competitive employement setting up to the present time.  He also said that the Veteran had been afforded an accommodated work setting prior to stopping work by being given isolated assignments and not having to work while the store was open.  He said these accommodations would not be expected of another employer in the competitive labor force.  He said that in making his assessment he considered all of her conditions, both service-connected and nonservice connected.

III.  Analysis

Increased Rating for Mood Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating as in this case or not.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, Code 9434.  Under the general rating formula, a 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities;  speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F. 3d 1318, 1326   (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

While there was obvious impairment in the Veteran's occupational and social relationships as outlined above, the evidence does not support a higher than 70 percent rating for her service-connected mood disorder on a scheduler basis.  As noted, she had been married and had thus maintained a relationship with her spouse, though the relationship was described as being strained at times due to her depression.  Also, she was not shown at any of her psychiatric evaluations to have a thought disorder, gross impairment in thought processes or communication, an inability to perform activities of daily living, or had memory loss for names of close relatives, occupation or own name.  

Not only did the Veteran's symptoms not meet the criteria listed for a 100 percent rating, they were not found to be of equivalent impairment for a 100 percent rating.  See Mauerhan v. Principi, 16, Vet. App. 436, 442-43 (2002).  In terms of the GAF scores, the Veteran had been assigned scores ranging from 45 to 55 which reflect serious to moderate impairment and are more consistent with a 70 percent rating than a 100 percent rating.  Thus, while the evidence clearly shows that the Veteran's mood disorder caused deficiencies in her interpersonal relationships and work, it falls short of showing total occupational and social impairment.  Accordingly, the Board does not find that the record as a whole, for the reasons above, more closely approximates total occupational and social impairment due to the Veteran's service connected mood disorder at any point from March 21, 2007 to the date of her death in March 2014.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 461, 470-71 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization. If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's mood disorder were adequately contemplated in the applicable rating criteria.  That is, the 70 percent rating accurately reflected her psychiatric symptoms, the severity of those symptoms, and the effect that those symptoms had on her both occupationally and socially.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required, and referral for consideration of an extraschedular rating for mood disorder is not warranted.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran was service-connected for removal of the uterus rated 50 percent disabling effective in April 1988, and mood disorder associated with removal of the uterus, rated 70 percent disabling effective March 21, 2007.  Her combined rating as of March 21, 2007 was 90 percent.  The schedular requirements for TDIU have therefore been met.  38 C.F.R. § 4.16(a).  

With respect to whether the Veteran was unemployable due to her service-connected mood disorder, as outlined above, there is both positive and negative evidence.  The positive evidence includes a VA psychiatric evaluation report in March 2007 containing the examiner's assessment that the Veteran never seemed to have been able to recover at least emotionally from her hysterectomy and her ability to feel like a normal female and that when other things happened including a friend dying and financial difficulties, these things seemed to affect her even more significantly.  He opined that the Veteran was unemployable from any type of regular work situation because her depression would only get significantly worse.  He added that her unemployability would likely continue at least for the next 12 months and possibly may be even a permanent problem.  There is also an August 2007 VA examination report wherein the examiner related the Veteran's depression to her hysterectomy and opined that her concentration and mood problems would likely preclude returning to her former occupation and she [the examiner] did not know what the Veteran could do, given problems with mood and interpersonal skills.  

Additional favorable evidence includes an October 2013 private vocational assessment report performed by a vocational consultant who holds a Masters of Arts degree in Rehabilitation Counseling and is a certified case manager and certified disability management specialist.  After reviewing the Veteran's claims file and conducting a telephone interview with the veteran, the consultant opined with a reasonable degree of medical certainty that the Veteran's uterus removal and mood disorder conditions resulted in her inability to secure or follow a substantially gainful occupation since 2006.  He noted that symptoms of the Veteran's mood disorder were affecting her ability to work regular hours or be around people for the year prior to when she stopped working and that she had been afforded assignments where she worked essentially alone in a department after the close of business.  The favorable evidence further includes a January 2008 VA outpatient psychiatric report from a psychiatrist who opined that the Veteran was not able to hold down any regular employment situation.  He explained that she was too sensitive to any type of criticism, confrontation or even significant confinement and that she would not be able to focus and concentrate, and should avoid as many stresses in her life as possible, of which employment would be a significant stressor.  In addition, there is the decision from the Social Security Administration in January 2008 awarding the Veteran disability benefits due to a primary diagnosis of diabetes mellitus and a secondary diagnosis of affective/mood disorders.  

The negative evidence consists of VA examination reports in January 2009 and June 2012.  In the January 2009 report, the examiner opined that the Veteran's mental health issues did not prevent her from any physical or sedentary job, though he added that there would be limits on her ability to seek employment, and the type of employment and function due to the mental health disorder.  He opined that she would benefit from part time work where she was not working directly with children or within the proximity of children because that was still a significant trigger for her.  He also noted that her additional physical health complications since 2006 seemed to have triggered further depression.  

In the January 2012 examination report, the examiner opined that the Veteran's mood disorder was not of such nature or severity as to render her unable to secure and maintain substantially gainful physical or sedentary employment.  He noted that she was able to maintain gainful employment for many years with advancement to a managerial position despite her service-connected disability and remained gainfully employed until her employment was interrupted by serious medical illness and surgery, noted as a myocardial infarction and open heart surgery in 2006.  He said that subsequent worsening of depression was related primarily to her deteriorated medical condition.  He further remarked that her mood disorder symptoms at that time were ameliorated with treatment and did not render her unable to secure and maintain substantially gainful physical or sedentary employment.  

In short, the Board finds the evidence to be in relative equipoise as to the question of the Veteran's ability to have secured and maintained a substantially gainful occupation due to her service-connected mood disorder.  On the one hand, there are the negative opinions of the VA examiners in January 2009 and June 2012 who provided well-reasoned opinions explaining why the Veteran's mood disorder did not prevent her from securing and maintaining substantially gainful employment.  In this regard, the examiners noted that the Veteran stopped working in 2006 due to severe heart problems (an MI and open heart surgery) and the June 2012 examiner noted that she had successfully worked up until that point despite her mood disorder including in a supervisory capacity.  However, the private vocational consultant in October 2013 pointed out that the Veteran had had difficulty performing her job during the year prior to when she stopped working in 2006 due to her mood disorder symptoms and that her employer had accommodated these symptoms by allowing her to work in an isolated setting.  He also noted that while she had had supervisory responsibilities, she had no supervisory responsibilities her last year of employment and she worked as an inventory taker.  

The Board finds no reason to afford greater probative value to the opinion evidence counting against the Veteran's claim than to the opinion evidence in favor of the claim.  While the various VA physicians and examiners had the benefit of an in-person evaluation of the Veteran versus the vocational consultant's telephone interview with her, all of the examiners either reviewed the record and/or took a detailed history from the Veteran that was consistent with the evidence of record and provided opinions with at least some rational as to the impact the Veteran's mood disorder had on her ability to work.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  They also considered and discussed her nonservice-connected conditions including diabetes mellitus, a heart attack and open heart surgery.  Moreover, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Thus, the Board is not bound by the medical and non-medical expert opinions of record.  Rather the Board makes its decision herein based on the facts of the case, which are summarized above.

It is important to keep in mind that that the test for TDIU is not whether the Veteran would have been precluded from all types of employment, but whether such employment was realistically within her physical and mental capabilities.  In this regard, the Board has considered the Veteran's education which included some college eduction and employment history.  In sum, the evidence in this case is at least in relative equipoise.  Accordingly, by resolving all reasonable doubt in the Veteran's/appellant's favor, the Board concludes that the criteria for TDIU are met.


ORDER

A rating in excess of 70 percent for a mood disorder is denied.  

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


